Case: 17-11360    Date Filed: 01/29/2018    Page: 1 of 12


                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11360
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:12-cr-00166-GKS-TBS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ANTHONY V. WHITE,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 29, 2018)

Before WILLIAM PRYOR, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      Anthony White appeals his 180-month sentence, imposed on resentencing,

for possessing with intent to distribute 28 grams or more of cocaine base and being
              Case: 17-11360    Date Filed: 01/29/2018   Page: 2 of 12


a felon in possession of a firearm. On appeal, White argues that the district court

erred in resentencing him under the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e), because his Florida conviction for resisting an officer with

violence under Fla. Stat. § 843.01 does not qualify as a “violent felony” under the

ACCA’s elements clause. After careful review, we affirm.

                       I. PROCEDURAL BACKGROUND

A.    Original Conviction and Sentencing

      In July 2012, a grand jury indicted White on one count of possession with

intent to distribute 28 grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B)(iii) (Count 1), one count of being a felon in possession of

a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e)(1) (Count

2), and one count of possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924(c) (Count 3). White later pled guilty to

Counts 1 and 2 of the indictment, and the district court dismissed Count 3 at the

government’s request.

      At the time of White’s plea and original sentencing proceeding, both parties

and the district court agreed that White was an armed career criminal subject to the

ACCA’s 15-year mandatory minimum sentence. In determining that White was an

armed career criminal, the presentence report (“PSR”) listed the following five

Florida convictions:


                                          2
                Case: 17-11360       Date Filed: 01/29/2018       Page: 3 of 12


       (a) Unlawful Sale, Manufacture or Delivery of a Controlled Substance
           within 1000 Feet [o]f a Church, Volusia County Circuit Court,
           Case No. 01CF-30133, a felony controlled substance offense,
           sentenced on June 9, 2003;
       (b) Unlawful Sale/Delivery of a Controlled Substance (Two Counts),
           Volusia County Circuit Court, Case No. 01CF-35118, a felony
           controlled substance offense, sentenced on June 9, 2003;
       (c) Possession of Cocaine and Flee/Attempt to Elude an[] Officer
           Volusia County Circuit Court, Case No. 04CF-37692, a felony
           crime of violence, sentenced on May 11, 2005;
       (d) Resisting Arrest with Violence, Volusia County Circuit Court,
           Case No. 08CF-31971, a felony crime of violence, sentenced on
           September 21, 2010; and
       (e) Flee/Attempt to Elude, Volusia County Circuit Court, Case No.
           10CF-30751, a felony crime of violence, sentenced on September
           21, 2010. 1

       The district court sentenced White to the mandatory minimum (180 months),

and White did not file a direct appeal.

B.     White’s 28 U.S.C. § 2255 Motion to Vacate

       In June 2016, following the Supreme Court’s decision in Samuel Johnson v.

United States, __ U.S. __, 135 S. Ct. 2551 (2015), invalidating the ACCA’s

residual clause, White filed a counseled 28 U.S.C. § 2255 motion to vacate his

sentence, arguing that he no longer qualified as an armed career criminal because

his prior Florida convictions for resisting an officer with violence and fleeing or

attempting to elude no longer qualified as violent felonies. Due to some confusion

regarding amended judgments that were issued as to two of White’s state


       1
       Count 2 of the indictment likewise listed these offenses, as well as one additional June 9,
2003 conviction for unlawful possession of a controlled substance.
                                                3
                Case: 17-11360       Date Filed: 01/29/2018       Page: 4 of 12


convictions since his original federal sentencing, 2 the government initially agreed

that White no longer qualified for an ACCA sentence, and the parties filed a joint

stipulation stating that White’s § 2255 motion should be granted and he should be

resentenced without the ACCA enhancement. Accordingly, the district court

granted White’s § 2255 motion, vacated the judgment in his criminal case, and

directed the U.S. Probation Office to prepare an updated guidelines calculation.

C.     Resentencing Proceedings

       Upon reviewing White’s prior convictions in accordance with the district

court’s order, the probation officer determined that White still qualified for the

ACCA enhancement based on the following Florida convictions:

       (a) Unlawful Sale, Manufacture or Delivery of a Controlled Substance
           within 1000 Feet of a Church, Volusia County Circuit Court, Case
           No. 01-CF-30133, a felony controlled substance offense, sentenced
           on June 9, 2003;
       (b) Unlawful Sale/Delivery of a Controlled Substance (two counts),
           Volusia County Circuit Court, Case No. 01-CF-35118, a felony
           controlled substance offense, sentenced on June 9, 2003; and
       (c) Resisting Arrest with Violence, Volusia County Circuit Court,
           Case No. 08-CF-31971, a felony crime of violence, sentenced on
           September 21, 2010.

       The district court directed the parties to respond to the probation officer’s

recommendation. The government agreed with the probation officer’s assessment
       2
          It appears that the state court merely corrected clerical errors in the case numbers
associated with the two cases, but did not substantively alter White’s convictions in any way.
Initially, however, the government mistakenly believed that the state court had only amended
White’s resisting an officer with violence conviction to a fleeing and eluding conviction. As a
result, the government initially believed that, after Johnson, White had only two qualifying
predicate offenses—his two sale of a controlled substance offenses.
                                                4
              Case: 17-11360     Date Filed: 01/29/2018    Page: 5 of 12


that White remained an armed career criminal. In relevant part, the government

argued that White’s conviction for resisting an officer with violence under Fla.

Stat. § 843.01 categorically qualifies as violent felony under the ACCA’s elements

clause, citing this Court’s decisions in United States v. Hill, 799 F.3d 1318 (11th

Cir. 2015), and United States v. Romo-Villalobos, 674 F.3d 1246 (11th Cir. 2012),

both of which held that a conviction under § 843.01 involves the requisite degree

of force to qualify as an offense that “has as an element the use, attempted use, or

threatened use of physical force.” 18 U.S.C. § 924(e)(2)(B)(i).

      White contended that his resisting an officer with violence conviction did

not qualify as an ACCA predicate under the elements clause. White asserted that

Romo-Villalobos had been abrogated by the Supreme Court’s subsequent decisions

in Moncrieffe v. Holder, 569 U.S. 184, 133 S. Ct. 1678 (2013), and Descamps v.

United States, 570 U.S. 254, 133 S. Ct 2276 (2013). Although Hill was decided

after Moncrieffe and Descamps, White argued that Hill failed to consider

Moncrieffe or Descamps, and as such, need not be followed. White maintained

that, applying the appropriate analysis, convictions under § 843.01 do not qualify

as ACCA predicates under the elements clause because: (1) the “violence” element

of the offense could be satisfied by a de minimis use of force; and (2) the statute

requires only general intent to commit the actus reus of the offense (resisting an

officer) and does not require a specific intent to apply violent force.


                                           5
               Case: 17-11360       Date Filed: 01/29/2018     Page: 6 of 12


       At the resentencing hearing, White first argued that the government should

be bound by its initial stipulation that he was no longer an armed career criminal.

White then reiterated his arguments as to why his § 843.01 conviction did not

qualify as an ACCA predicate under the elements clause. The government

responded that it should not be bound by the stipulation because it was made based

on incorrect facts and that Hill controlled the outcome of this case. See Hill, 799

F.3d at (holding, after Moncrieffe and Descamps, that a conviction under § 843.01

categorically qualifies as a violent felony under the ACCA’s elements clause).

       The district court agreed with the government that it was bound by Hill and

concluded that White still qualified as an armed career criminal. Accordingly, the

district court resentenced White to the same 180-month sentence he originally

received and issued an amended judgment to that effect. White now appeals from

that amended judgment.

                                   II. DISCUSSION3

       Under the ACCA, a defendant convicted of violating 18 U.S.C. § 922(g) is

subject to a mandatory minimum sentence of 15 years (180 months) if he has three

prior convictions for a “violent felony” or “serious drug offense.” 18 U.S.C.

§ 924(e)(1). A “violent felony” is any crime punishable by a term of imprisonment

exceeding one year that:

       3
       We review de novo whether a prior conviction is a violent felony within the meaning of
the ACCA. United States v. Howard, 742 F.3d 1334, 1341 (11th Cir. 2014).
                                              6
              Case: 17-11360      Date Filed: 01/29/2018    Page: 7 of 12


      (i)    has as an element the use, attempted use, or threatened use of
             physical force against the person of another; or

      (ii)   is burglary, arson, or extortion, involves use of explosives, or
             otherwise involves conduct that presents a serious potential risk
             of physical injury to another.

18 U.S.C. § 924(e)(2)(B). The first prong is referred to as the “elements clause,”

while the second prong contains the “enumerated crimes” and the “residual

clause.” United States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012). In Samuel

Johnson, the Supreme Court struck down the ACCA’s residual clause as

unconstitutionally vague, but did not call into question the validity of the ACCA’s

enumerated crimes or elements clause. 135 S. Ct. at 2563. Under the elements

clause, “the phrase ‘physical force’ means violent force—that is, force capable of

causing physical pain or injury to another person.” Curtis Johnson v. United

States, 559 U.S. 133, 140, 130 S. Ct. 1265, 1271 (2010).

      Florida law provides that anyone who “knowingly and willfully resists,

obstructs, or opposes any [law enforcement] officer . . . by offering or doing

violence to the person of such officer . . . is guilty of a felony of the third degree.”

Fla. Stat. § 843.01. Under Florida law, resisting an officer with violence is a

general intent crime, meaning that the defendant must have a general intent to

knowingly and willfully impede an officer in the performance of his or her duties,

and need not have the specific intent of doing violence. Polite v. State, 973 So. 2d
1107, 1112 (Fla. 2007); Frey v. State, 708 So. 2d 918, 920 & n.2 (Fla. 1998). In
                                            7
              Case: 17-11360     Date Filed: 01/29/2018   Page: 8 of 12


other words, to be convicted under § 843.01, the defendant must deliberately

engage in the violent conduct with the purpose of resisting or obstructing a law

enforcement officer. See Polite, 973 So. 2d at 1112-13 (explaining that the words

“knowingly” and “willfully” require a defendant to act with “awareness or

understanding . . . intending the result which actually comes to pass”).

      Furthermore, “violence is a necessary element of the offense” of resisting an

officer with violence. Rawlings v. State, 976 So. 2d 1179, 1181-82 (Fla. Dist. Ct.

App. 2008); accord Walker v. State, 965 So. 2d 1281, 1284 (Fla. Dist. Ct. App.

2007) (“One of the elements of resisting arrest with violence under section 843.01

is either offering to do violence or actually doing it.”). And Florida courts have

held that “[o]ffering to do violence plainly involves the threat of physical force or

violence[,] while actually doing violence involves the use . . . of physical force or

violence.” Harris v. State, 5 So. 3d 750, 751 (Fla. Dist. Ct. App. 2009) (internal

quotation marks omitted) (third alteration in original); see also Walker, 965 So. 2d

at 1284. Furthermore, in analyzing Florida’s own violent career criminal

sentencing statute, the Florida Supreme Court has interpreted the phrase “involving

the use or threat of physical force or violence” to require more than de minimis or

slight force. See State v. Hearns, 961 So. 2d 211, 218-19 (Fla. 2007).

      In sum then, to be convicted of resisting an officer with violence under

§ 843.01, a defendant must intentionally resist or obstruct a law enforcement


                                           8
              Case: 17-11360     Date Filed: 01/29/2018   Page: 9 of 12


officer in the performance of his duties by conduct that involves either the

threatened use or actual use of more than de minimis force against the officer. As

we previously explained in Romo-Villalobos and Hill, this “is sufficient for

liability under the [elements clause] of the ACCA.” Romo-Villalobos, 674 F.3d at

1251 (internal quotation marks omitted); Hill, 799 F.3d at 1322-23.

      Moreover, in Romo-Villalobos, this Court considered and rejected the very

same arguments that White raises here. See Romo-Villalobos, 674 F.3d at 1249-

51. White argues on appeal, as he did in the district court, that convictions under

§ 843.01 cannot qualify under the elements clause because (1) the “doing violence”

element of the offense can be satisfied by de minimis force, and (2) the offense

requires only a general intent to commit the actus reus, and not a specific intent to

use violent force.

      With regard to his first argument, White relies on State v. Green, 400 So. 2d
1322, 1323-24 (Fla. Dist. Ct. App. 1981), in which the Fifth District Court of

Appeal (“DCA”) reversed the trial court’s dismissal of a § 843.01 charge based on

the defendant’s contention that he had merely “wiggled and struggled” when

officers attempted to arrest him. As we explained in Romo-Villalobos, however,

the Fifth DCA did not hold that de minimis contact was sufficient to satisfy the

“doing violence” element of § 843.01. Romo-Villalobos, 674 F.3d at 1249.

Rather, the Fifth DCA concluded that the defendant’s description of his conduct


                                          9
             Case: 17-11360     Date Filed: 01/29/2018    Page: 10 of 12


was ambiguous and, viewed in the light most favorable to the state, a factual issue

existed for trial as to whether the defendant had engaged in conduct sufficient to

satisfy the “doing violence” element. Id.; Green, 400 So. 2d at 1323-24. In any

event, as explained above, under Florida law “doing violence” requires the use or

threatened use of physical force that is more than slight or de minimis. See

Hearns, 961 So. 2d at 218-19; Harris, 5 So. 3d at 751.

      As for his second argument, White contends that because § 843.01 does not

require the specific intent to use violent force, a defendant may be convicted for

conduct that is merely reckless, and reckless conduct does not satisfy the elements

clause’s “use of force” requirement. Like his first argument, White’s

characterization of Florida law regarding general intent crimes is incorrect. In

Romo-Villalobos, this Court explained that the Florida Supreme Court has never

equated the general intent required for commission of an offense under § 843.01

with recklessness, and Florida courts have distinguished general intent crimes,

which prohibit either “a specific voluntary act or something that is substantially

certain to result from the act,” from accidental or strict liability crimes. Romo-

Villalobos, 674 F.3d at 1250-51 (internal quotation marks omitted). This analysis

is consistent with our discussion above, which shows that to be convicted of an

offense under § 843.01, a defendant must deliberately engage in conduct that

actually involves the use or threatened use of violent physical force for the purpose


                                          10
               Case: 17-11360       Date Filed: 01/29/2018      Page: 11 of 12


of impeding an officer in his duties. See Polite, 973 So. 2d at 1112-13; Harris, 5
So. 3d at 751; Hearns, 961 So. 2d at 218-19.

       Finally, in an effort to avoid the binding force of Romo-Villalobos and Hill,

White argues that this Court need not follow our prior panel precedent rule in this

case because (1) Romo-Villalobos has been abrogated by the Supreme Court’s

decisions in Moncrieffe and Descamps, and (2) in following Romo-Villalobos, Hill

failed to consider the impact of those decisions. See United States v. Archer, 531
F.3d 1347, 1352 (11th Cir. 2008) (“Under [the prior panel precedent] rule, a prior

panel’s holding is binding on all subsequent panels unless and until it is overruled

or undermined to the point of abrogation by the Supreme Court or by this court

sitting en banc.”). In support of his position, White cites Tucker v. Phyfer, 819
F.2d 1030, 1035 n.7 (11th Cir. 1987), in which a panel of this Court declined to

follow the reasoning of a prior panel because the prior panel had not considered

relevant Supreme Court precedent.

       We disagree with White’s assertions that Romo-Villalobos has been

abrogated by Moncrieffe and Descamps and that the Hill panel erred in relying on

Romo-Villalobos without explicitly addressing those decisions. 4 Even if we

agreed with White’s position, however, Hill would still bind us, Tucker

       4
         White is of the opinion that the Hill Court’s failure to mention Moncrieffe and
Descamps in analyzing § 843.01 reflects a failure to consider those decisions. We think it more
likely that the Hill Court simply saw no need to discuss those decisions because they had no
impact on the accuracy of Romo-Villalobos’s reasoning.
                                               11
              Case: 17-11360        Date Filed: 01/29/2018   Page: 12 of 12


notwithstanding. This Court sitting en banc has since reiterated that “[u]nder our

prior precedent rule, a panel cannot overrule a prior one’s holding even though

convinced it is wrong.” United States v. Steele, 147 F.3d 1316, 1317-18 (11th Cir.

1998) (en banc) (emphasis added). Moreover, this Court repeatedly has rejected

the argument that there is an exception to the prior panel precedent rule where a

prior panel allegedly failed to address relevant Supreme Court precedent. See, e.g.,

United States v. Fritts, 841 F.3d 937, 942 (11th Cir. 2016) (“Under this Court’s

prior panel precedent rule, there is never an exception carved out for overlooked or

misinterpreted Supreme Court precedent.”); Smith v. GTE Corp., 236 F.3d 1292,

1303 (11th Cir. 2001) (“[I]f there ever was an exception to the prior precedent rule

such as that expressed in Tucker, it did not survive the pronouncement of the en

banc Court in [Steele] . . . .”).

       In sum, given Romo-Villalobos and Hill, White’s challenge to his ACCA

sentence fails, and the district court did not err in resentencing him as an armed

career criminal based on his conviction for resisting an officer with violence under

Fla. Stat. § 843.01. Accordingly, we affirm.

       AFFIRMED.




                                             12